Citation Nr: 0942490	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  06-31 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial increased disability evaluation, in 
excess of 10 percent, for service-connected chondromalacia 
with early patellofemoral arthritis of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The Veteran served on active duty from May 1987 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
chondromalacia with early patellofemoral arthritis of the 
left knee, and assigned a noncompensable evaluation, 
effective April 8, 2005.

In July 2008, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.

In August 2008, the Board received additional medical 
evidence along with a waiver of initial RO consideration, and 
in February 2009, the Board remanded the case for further 
development.

By a July 2009 rating decision, the RO increased the 
evaluation from zero to 10 percent, effective April 8, 2005.  
Because the Veteran was not awarded a complete grant of the 
benefit sought with respect to that matter, it is still on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The Veteran's service-connected left knee disability is 
primarily manifested by osteoarthritis and patellofemoral 
pain syndrome.  There is no evidence of left knee flexion 
limited to 30 degrees, or extension limited to 15 degrees.  

2.  Resolving any doubt in the Veteran's favor, there is 
evidence of mild instability of the left knee.

3.  The Veteran has not submitted evidence tending to show 
that his service-connected left knee disability requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 10 percent for left knee osteoarthritis are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321, 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2009).

2.  Resolving any doubt in the Veteran's favor, the criteria 
for a separate 10 percent rating for instability of the left 
knee have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection 
for chondromalacia of the patella of the left knee associated 
with early patellofemoral arthritis.  Courts have held that 
once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

In any event, VA has done everything reasonably possible to 
assist the Veteran with respect to his claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2009).  VCAA notice was provided to the Veteran 
in June 2005 and April 2009.  These letters informed the 
Veteran of what evidence was required to substantiate his 
claim, and of the Veteran's and VA's respective duties for 
obtaining evidence.  Service treatment records have been 
associated with the claims file.  All identified and 
available post-treatment treatment records have been secured, 
the Veteran has been medically evaluated in conjunction with 
his claim, and he was afforded the opportunity to testify 
before the undersigned.  Hence, the duties to notify and 
assist have been met.

II.  Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2009); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2009).  
If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In this case, because the appeal ensues from the Veteran's 
disagreement with the rating assigned in connection with the 
original grant of service connection, the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  See 
also, Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected left knee disability is 
currently assigned a 10 percent evaluation pursuant to 
Diagnostic Code 5010.  Arthritis due to trauma is rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Degenerative arthritis established by x-ray findings 
is rated according to limitation of motion for the joint or 
joints involved.  Where limitation of motion is 
noncompensable, an evaluation of 10 percent is assigned for 
each major joint (including the ankle and the knee) or group 
of minor joints affected by limitation of motion to be 
combined not added under Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion a 10 percent 
rating is assigned where there is x-ray evidence of 
involvement of two or more major joints, or two or more minor 
joint groups; and a 20 percent evaluation is assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2009).

Other potentially applicable diagnostic codes include 
Diagnostic Code 5260.  Under such code, flexion of the leg 
limited to 60 degrees warrants a noncompensable evaluation; 
flexion limited to 45 degrees (10 percent); flexion limited 
to 30 degrees (20 percent); and flexion limited to 15 degrees 
(30 percent).  Under Diagnostic Code 5261, extension limited 
to 5 degrees warrants a noncompensable evaluation; extension 
limited to 10 degrees (10 percent); extension limited to 15 
degrees (20 percent); extension limited to 20 degrees (30 
percent); extension limited to 30 degrees (40 percent); and 
extension limited to 45 degrees (50 percent).

According to VA standards, normal range of motion of the knee 
is from 0 degrees extension to 140 degrees flexion.  See 38 
C.F.R. § 4.71, Plate II (2009).

Separate evaluations under Diagnostic Code 5260 (limitation 
of flexion) and Diagnostic Code 5261 (limitation of 
extension) for disability of the same joint may be assigned.  
See VAOPGCPREC 9-2004 (Sept. 17, 2004).

Under Diagnostic Code 5257, mild recurrent subluxation or 
lateral instability of a knee warrants a 10 percent 
evaluation.  Moderate recurrent subluxation or lateral 
instability warrants a 20 percent evaluation.  A 30 percent 
evaluation requires severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a.

VA's General Counsel has provided guidance concerning 
increased rating claims for knee disabilities.  See 
VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 
23-97, it was held that a Veteran who has arthritis and 
instability of the knee might be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating must be based upon additional disability.  When a knee 
disability is already rated under Diagnostic Code 5257, the 
Veteran must also have limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 in order to obtain a 
separate rating for arthritis.

In VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998), the VA 
General Counsel clarified that when a Veteran has a knee 
disability evaluated under Diagnostic Code 5257, to warrant a 
separate evaluation for arthritis based on x-ray findings, 
the limitation of motion need not be compensable under 
Diagnostic Code 5260 or Diagnostic Code 5261; rather, such 
limited motion must at least meet the criteria for a zero-
percent rating.

In this case, service treatment records show that the Veteran 
injured his left knee and received treatment.  In March 2005, 
he filed a service connection claim for a left knee 
disability.

VA outpatient treatment records show complaints of left knee 
pain, in pertinent part.  Specifically, in July 2005, the 
Veteran underwent an orthopedic consultation at the VA 
outpatient clinic.  In response, a bone scan was done in the 
following month and it showed evidence of mild narrowing of 
the joint space of the lateral compartment of the patella.

In September 2005, the Veteran underwent a VA examination; he 
complained of retropatellar pain and crepitus, worse when 
squatting, kneeling, and walking long distances.  On 
examination, range of left knee motion was from zero degrees 
to 135 degrees.  Cruciate and collateral ligaments were 
intact.  Lachman's, anterior drawer, and McMurray's tests 
were negative.  Interarticular effusion was also negative.  
There was mild pain to palpation over the medial and lateral 
joint line space.  There was moderate patellofemoral crepitus 
with terminal extension and positive patella grind.  
Neurovascular status to the left knee was intact.  X-rays of 
the left knee showed evidence of early patellofemoral 
arthritis.  Clinical impression was chondromalacia of the 
patella of the left knee with associated early patellofemoral 
arthritis.  The examiner also noted that after walking on a 
treadmill for 3 minutes, the Veteran demonstrated mild 
antalgic gait that was noted prior to testing.  The Veteran 
was also placed on the floor to waist level lifting station 
that required squatting.  Re-examination of the knees did not 
demonstrate fatigability, increased swelling, further loss of 
range of motion, or increase in antalgic gait.  The examiner 
opined that the Veteran's left knee disability is related to 
an in-service event.

A private treatment record dated in 2008 shows complaints of 
left knee pain; diagnosis was left knee arthritis.

During his July 2008 personal hearing, the Veteran testified 
that his left knee disability had worsened since his last VA 
examination.  He indicated that his left knee cracks, pops, 
and gives out when he walks a block or two.  He also 
estimated that his left knee gives out about three or four 
times per month.

Pursuant to the February 2009 remand, the Veteran underwent 
an additional VA examination in May 2009.  Examination of the 
left knee revealed tenderness to palpation at the medial and 
lateral joint lines more so than at the patellofemoral joint.  
The Veteran had a positive crepitus with motion of the left 
knee.  McMurray's test was positive on the medial and lateral 
side.  The anterior cruciate ligament, posterior cruciate 
ligament, medial collateral ligament, and lateral collateral 
ligament were all intact.  There was no overt effusion.  
Range of left knee motion was from zero to 140 degrees with 
pain occurring from 120 to 140 degrees.  On repetitive use 
testing, there was no additional limitation due to painful 
motion, fatigue, weakness or incoorindation, and range of 
motion values were unchanged from baseline testing.  The 
Veteran did not have a flare up on examination, therefore the 
examiner noted that it would be speculation to report 
limitation during any flareups.  Diagnosis was left knee 
osteoarthritis and patellofemoral pain syndrome.

As indicated, Diagnostic Code 5010 directs that traumatic 
arthritis be rated as degenerative arthritis.  The medical 
evidence reflects that the Veteran does not meet even the 
noncompensable evaluation for limitation of flexion or 
extension of the left knee.  Range of left knee motion on 
September 2005 VA examination was from zero to 135 degrees, 
and from zero to 140 degrees (normal) on the May 2009 VA 
examination.  Accordingly, a higher evaluation is not 
warranted under either Diagnostic Code 5260 or 5261.

The Board has also considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59; 
see DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the 
May 2009 VA examiner specifically stated that range of left 
knee motion was not additionally limited by painful motion, 
fatigue, weakness, or incoordination.  Consequently, the 
Board does not find symptoms or pathology creating impairment 
that would warrant a higher evaluation for functional 
impairment due to pain on left knee motion.

However, the Board is cognizant that the Veteran testified 
that his left knee cracks, pops, and gives out when he walks 
about a block or two.  On May 2009 VA examination, McMurray's 
test was positive on the medial and lateral side of the left 
knee.  There is also evidence of positive crepitus with 
motion of the left knee on that examination.  Resolving all 
doubt in the Veteran's favor, there is evidence of slight 
instability of the left knee and therefore, a separate 10 
percent evaluation, but no higher, for left knee instability, 
pursuant to Diagnostic Code 5257, is warranted.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2009).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

During his most recent VA examination, the Veteran reported 
having missed 20 to 30 days of work in the past year due to 
flare ups of left knee pain.  38 C.F.R. § 4.1 stipulates that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the ratings 
assigned therein.

What the evidence does not show is that, at any time during 
the current appeal, did the Veteran's service-connected left 
knee disability result in unusual disability or impairment 
that rendered the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate at any 
time during the current appeal.  The Veteran reports that he 
works full-time.  Thus, consideration of the provisions set 
forth at 38 C.F.R. § 3.321(b)(1) is not warranted for this 
disability for any portion of the rating period on appeal.


ORDER

Entitlement to an initial increased disability evaluation, in 
excess of 10 percent, for service-connected chondromalacia 
with early patellofemoral arthritis of the left knee, is 
denied.

Entitlement to a separate disability evaluation of 10 percent 
for instability of the left knee is allowed, subject to the 
laws and regulations governing the payment of monetary 
benefits.

____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


